Citation Nr: 1753247	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  04-34 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the cervical spine and an initial evaluation in excess of 20 percent for radiculopathy in the bilateral upper extremities, secondary to degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1966 to February 1970, including combat service in Vietnam, and his decorations include the Purple Heart Medal and the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has subsequently been transferred to the RO in Montgomery, Alabama.

This case was previously before the Board in May 2015 when it was remanded to obtain a new VA examination, and outstanding Social Security Administration records.  It was again before the Board in January 2017 when it was remanded for another VA examination in light of the new requirements from the United States Court of Appeals for Veterans Claims (Court) as decided in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board finds that there has been substantial compliance with these remand directives and as such, the case is now ready for appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).



FINDINGS OF FACT

1.  Since April 12, 2002, the Veteran's service-connected cervical spine disability was manifested by severe loss of motion.

2.  Since April 12, 2002, the Veteran's radiculopathy of the bilateral upper extremities was manifested by moderate incomplete paralysis.

3. The Veteran is right hand dominant.

CONCLUSIONS OF LAW

1.  Effective April 12, 2002, the criteria for a 30 percent evaluation, but no higher, for cervical spine degenerative disc disease for the entire period on appeal have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002, 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a; Diagnostic Code (DC) 5235-5243, 5290, 5293 (2002, 2003, 2017). 

2.  Effective April 12, 2002, the criteria for a separate 40 percent evaluation, but no higher, for right (major) upper extremity radiculopathy of the radicular groups of peripheral nerves associated with the cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002, 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; DC 8512 (2017). 

3.  Effective April 12, 2002, the criteria for a separate 30 percent evaluation, but no higher, for left (minor) upper extremity radiculopathy of the radicular groups of peripheral nerves associated with the cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002, 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; DC 8512 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Initially, the Board notes that this appeal arises from the initial grant of service connection in December 2002 with an award of a 20 percent disability rating for the Veteran's cervical spine degenerative disc disease and a 20 percent disability rating for radiculopathy in each upper extremity, secondary to the cervical spine disability.

Since December 2002, the rating criteria for the spine and associated radiculopathy have changed twice.  The Veteran's claim was filed under the criteria prior to the first change on September 23, 2002.  On September 26, 2003, the rating criteria changed again, and that criteria remains in effect.  VA's General Counsel has held that where a law or regulation changes during the pendency of a claim of entitlement to a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria for the Spine prior to September 23, 2002

Limitation of motion of the cervical spine was rated under 38 C.F.R. § 4.71a, DC 5290.  Under that code, limitation of motion of the cervical spine warranted a 10 percent evaluation if it was slight, a 20 percent evaluation if it was moderate, or a 30 percent evaluation if it was severe. 

Under 38 C.F.R. § 4.71a, DC 5287, a 30 percent rating was available for favorable cervical ankylosis. 

Under 38 C.F.R. § 4.71a , DC 5285, residuals of a vertebral fracture without spinal cord involvement, abnormal mobility requiring a neck brace (jury mast) warranted a 60 percent rating.  In other cases with vertebral fracture, the rating was to be in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable vertebral body deformity. 

Former DC 5293 provided a 10 percent rating for mild Intervertebral Disc Syndrome (IVDS), a 20 percent rating for moderate symptoms with recurring attacks, and a 40 percent rating for severe symptoms, with recurring attacks and with intermittent relief. A 60 percent rating was warranted when the IVDS was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief. 

Rating Criteria for the Spine as of September 23, 2002

Diagnostic Code 5290 provided ratings based on limitation of motion of the cervical spine.  Slight limitation of motion of the cervical spine was to be rated 10 percent disabling; moderate limitation of motion of the cervical spine was to be rated 20 percent disabling; and severe limitation of motion of the cervical spine was to be rated 30 percent disabling.

Diagnostic Code 5293, intervertebral disc syndrome (IVDS) (preoperatively or postoperatively), was to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining (under Sec. 4.25) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 

Intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, warranted a 60 percent rating.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating was assigned. With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating was assigned.  With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating was assigned. 

Effective from September 23, 2002, IVDS is rated under the same criteria as now provided in DC 5243, former DC 5293 (2002).

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

Ankylosis of the lumbar spine was rated under former Diagnostic Code 5289, which provided 40 and 50 percent ratings for ankylosis that was favorable or unfavorable, respectively.  38 C.F.R. § 4.71a, former DC 5289 (2003).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999).  Diagnostic Code 5287 provided ratings for ankylosis of the cervical spine.  Favorable ankylosis of the cervical spine was to be rated 30 percent disabling. Unfavorable ankylosis of the cervical spine was to be rated 40 percent disabling.  38 C.F.R. § 4.71a, former DC 5287 (2003).

Residuals of a fracture of the vertebrae were rated under Diagnostic Code 5285.  A 100 percent rating was warranted for cord involvement, bedridden, or requiring long leg braces.  A 60 percent rating was warranted without cord involvement; or abnormal mobility requiring neck brace (jury mast).  38 C.F.R. § 4.71a, former DC 5285. 

Former Diagnostic Code 5286 provided a 60 percent rating for complete bony fixation (ankylosis) of the spine at a favorable angle and a 100 percent rating for complete bony fixation (ankylosis) of the spine at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, former DC 5286. 

Rating Criteria for the Spine on and after September 26, 2003

Then, the rating criteria were again revised effective on September 26, 2003.  The cervical spine disorder at issue may now be appropriately rated under 38 C.F.R. § 4.71a, DCs 5237 (cervical strain), 5242 (degenerative arthritis of the spine), or 5243 (intervertebral disc syndrome). 

These code sections may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than  85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than  335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of  50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than  60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2017). 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 
 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The DCs for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine; 5243 IVDS.

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, but in the absence of limitation of motion a compensable rating for degenerative arthritis can be assigned when there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups (10 percent), or X-ray evidence of the same with occasional incapacitating exacerbations (20 percent). 

The Board recognizes that the Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995) held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§  4.40, 4.45 (2017).  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Consideration of a higher evaluation for functional loss, to include during flare-ups, due to these factors accordingly is warranted for diagnostic codes predicated on the Veteran's limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Turning to the rating criteria for radiculopathies, pursuant to 38 C.F.R. § 4.124a, DC 8512, the term "incomplete paralysis" indicates a degree of loss or impaired function substantially less that the type pictured for complete paralysis, whether due to varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

Initial Rating for Cervical Spine Disability

Throughout the entire initial rating period on appeal from April 12, 2002, the service-connected neck disability has been rated as 20 percent disabling for moderate limitation of motion of the cervical spine.  As noted above, during the pendency of this appeal, the regulations for rating disabilities of the spine were revised, effective September 23, 2002 and September 26, 2003.  In this instance, the "old" regulations, those in effect prior to September 23, 2002, allow for the most favorable disability rating of 30 percent for severe limitation of motion, based on the medical evidence of record.

The Veteran's cervical spine degenerative disc disease is rated under limitation of motion.  The rating criteria most beneficial to the Veteran is the pre September 23, 2002 regulations.  These regulations rated limitation of motion of the cervical spine as 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  Further, the Board notes that a 30 percent rating for the limitation of motion for the cervical spine, absent ankylosis, is the highest rating available.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  All the medical evidence must be evaluated to determine the appropriate rating that would compensate for impairment in earning capacity, functional impairment, and functional loss.

Turning to the medical evidence, the Board observes there is no evidence of ankylosis in any of the VA examinations or treatment records.  However, the Board finds that the Veteran's limitation of motion is severe based on the VA examinations afforded the Veteran in October 2002, June 2006, June 2015, and February 2017.  Each examination reported increased pain on motion, with limitations observed for every cervical spine motion: forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  
Specifically, in the most recent VA examination, left and right lateral rotation was noted at 30 and 35 degrees respectively, out of a normal range of 80 degrees.  Right lateral flexion was 10 degrees out of a normal range of 45 degrees.  The pain was noted as chronic and constant.  Functional loss was described as the inability to turn his head to back a car up and the inability to turn head rapidly to look at traffic.  Flare-ups, as often as every day, were noted on the June 2006 examination.  These flare-ups caused increased pain and additional limitation of motion.

Based on the consistent medical evidence from 2002 to the present, the Board finds the Veteran's cervical spine limitation of motion is severe, and as such, a 30 percent disability rating is warranted for the entire period on appeal.

However, as noted above, a rating in excess of 30 percent is not warranted because the evidence of record does not show ankylosis of the cervical spine.  Specifically, each VA examiner noted that the Veteran did not have ankylosis of the cervical spine.  As such, a rating in excess of 30 percent for ankylosis of the cervical spine is not warranted.  38 C.F.R. § 4.71a, DC 5290 (2002, 2003, 2017).   Additionally, a rating higher than 30 percent is unwarranted on the basis of intervertebral disc syndrome.  The record includes no diagnosis of intervertebral disc disease and the VA examiners specifically noted that the Veteran does not have IVDS.  See 38 C.F.R. § 4.71a, DC 5293 (2002, 2003), 5243 (2017). 

Initial Evaluation for Bilateral Upper Extremities Radiculopathy

Initially, the Board notes that the change in regulations for rating the spine also affects the rating of radiculopathy secondary to the cervical spine disability.  The Board has determined that the rating criteria revised on September 23, 2002, is most advantageous to the Veteran regarding his upper extremities radiculopathy.  Under Note (2) of that regulation, when evaluating on the basis of chronic manifestations, the adjudicator may evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  This is the rating criteria that the RO applied in the initial award (December 2002 rating decision) when it determined the Veteran's radiculopathy symptoms were mild; the Board finds that his symptoms more nearly approximate moderate severity.

Under Diagnostic Code 8512, a 20 percent evaluation is assigned for mild incomplete paralysis of the major or minor lower radicular group.  A 20 percent evaluation is assigned for mild incomplete paralysis of the major or minor lower radicular group.  A 30 percent evaluation is assigned for moderate incomplete paralysis of the minor lower radicular group.  A 40 percent evaluation is assigned for moderate incomplete paralysis of the major lower radicular group or severe incomplete paralysis of the minor lower radicular group.  A 50 percent evaluation is assigned for severe incomplete paralysis of the major lower radicular group.  A 60 percent evaluation is assigned for complete paralysis of the minor lower radicular group with all intrinsic muscles of the hand and some or all of the flexors of the wrist and fingers paralyzed (substantial loss of use of hand).  A 70 percent evaluation is assigned for complete paralysis of the major lower radicular group with all intrinsic muscles of the hand and some or all of the flexors of the wrist and fingers paralyzed (substantial loss of use of hand).

Turning to the medical evidence, the Veteran's file contains many treatment records and several VA examinations for his bilateral upper extremity radiculopathy.  Notably, in November 2003, his private physician diagnosed the Veteran with cervical nerve impingement, noting its effect on the Veteran's left side and weakness in his hands, concluding that the Veteran may need to see a neurosurgeon.  VA examinations (October 2002, June 2006, June 2015, and February 2017) reported continuing radiculopathy symptoms noted as: constant neck pain, which radiated to both shoulders and down both arms to the fingers; numbness, pain and tingling from the shoulders to the arms and to the fingers, resulting in the loss of hand strength, especially when the arms are raised above the head; pain when driving; and weakness in both hands and loss of grip strength.  In the most recent VA examination (February 2017) the examiner reiterated the same symptoms noted since 2002, and diagnosed the severity of the Veteran's bilateral upper extremity radiculopathy as moderate.

Based on the foregoing, the Board finds that a moderate rating under DC 8512 for moderate incomplete paralysis of the lower radicular group is warranted.  As the Veteran is right hand dominant, the right side is rated under the major rating at 40 percent disabling; the left side is rated under the minor rating at 30 percent disabling.  

In summary, the Board finds that the criteria for a rating of 30 percent for severe limitation of motion of the cervical spine disability, for the entire period on appeal, is warranted.  The Board also finds that the criteria for a rating of 40 percent for the right side upper extremity radiculopathy and 30 percent for the left side upper extremity radiculopathy, for the entire period on appeal, is warranted.


ORDER

Effective April 12, 2002, a rating of 30 percent for the cervical spine disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

Effective April 12, 2002, a separate 40 percent rating, and no higher, for right upper extremity (major) radiculopathy of the radicular groups of peripheral nerves associated with the cervical spine disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

Effective April 12, 2002, a separate 30 percent rating, and no higher, for left upper extremity (minor) radiculopathy of the radicular groups of peripheral nerves associated with the cervical spine disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


